Citation Nr: 1516018	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-04 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for herniated disk L3-4, L4-5 as secondary to service-connected bilateral knee disabilities, and if so, whether service connection may be granted.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected right knee degenerative changes.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of right knee injury, status post ACL reconstruction.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of donor site surgery of the left knee with chondromalacia patella.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to May 1994. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The issues of entitlement to an increased disability rating for lumbosacral strain and entitlement to a total disability rating due to individual unemployability (TDIU) have been raised by the record in a March 2013 statement, but have not been adjudicated by the Agency of Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to increased ratings for service-connected bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A July 2002 rating decision that denied service connection for herniated disk as secondary to service-connected bilateral knee disabilities is final.  

2. New and material evidence has been received since the last final denial.  

3. The evidence is in equipoise with respect to whether the Veteran's current L3-L4 and L4-5 disk herniation is caused by service-connected bilateral knee disabilities and chronic lumbosacral strain.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen a claim of entitlement to service connection for L3-L4 and L4-5 disk herniation. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2. Resolving any reasonable doubt in the Veteran's favor, L3-L4 and L4-5 disk herniation was caused by service-connected bilateral knee disabilities and chronic lumbosacral strain.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Criteria and Analysis 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In a July 2002 rating decision, the RO denied service connection for disk herniation as secondary to service-connected bilateral knee disabilities.  Evidence of record at that time included service treatment records and a negative VA opinion.  Evidence received since that time includes additional medical opinions, from private physicians and VA examiners.  The newly submitted opinions are material as they relate to an unestablished fact; that is, whether the Veteran's current disk herniation is related to his service-connected knee disabilities.  

Given the favorable outcome, and the fact that the RO considered the claim on the merits, the Veteran is not prejudiced by the Board's consideration of the reopened claim on the merits.  Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

The Veteran asserts that his service-connected bilateral knee disabilities caused or aggravated a disk condition.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has a current diagnosis of L3-L4 and L4-L5 disk herniation.  See October 2008 VA examination report and March 2009 letter from private physician.  The Veteran is also in receipt of service connection for right knee degenerative changes, residuals of right knee injury status post ACL reconstruction, residual of donor site surgery of the left knee with chondromalacia patella and lumbosacral strain. 

With respect to the issue of whether the Veteran's current low back disability is secondary to his service-connected disabilities, the record contains conflicting medical opinions.  The Veteran's private physician provided an opinion in an August 2008 letter that the Veteran's knee disabilities are at least as likely as not the cause of his back pathology.  He explained that a great deal of the Veteran's back pain could be associated with altered biomechanics from his knee injuries and that he walks with a significant antalgic gait secondary to his knee problem, which certainly could cause or exacerbate back pain and anatomic abnormalities.  A letter from the Veteran's private orthopaedic surgeon in March 2009 provided the opinion that after reviewing the Veteran's past and current medical records it is his belief to a reasonable degree of medical certainty that it is more likely than not that the Veteran's L3-L4 and L4-L5 disc herniations are a result of his bilateral knee conditions and chronic lumbosacral strain.  This opinion is based on the fact that he has been suffering from chronic knee disabilities and chronic lumbosacral strain for many years.  As such his gait has been significantly altered leading to poor biomechanics of the body and ultimately over time, causing herniations of the L3-L4 and L4-L5.  He noted that as he looks at the Veteran's complete history and takes into account his many years of orthopedic specialty, he can say that this particular Veteran's disc herniations are a result of years of poor biomechanics which is a result of his bilateral knee conditions and chronic lumbosacral strain.  The Board finds that these medical opinions are highly persuasive as they have provided a medical opinion with a clear and thorough medical explanation based on medical evidence and general medical knowledge.  

In contrast, a VA examiner in October 2008 determined that the L3-L4 and L4-L5 disk herniation are less likely as not caused by or a result of his right ACL reconstruction.  He explained that intervertebral disk disease and disk herniations are an extraordinary problem and finding in the general populations.  There is no literature to support an increase in symptomatic disc herniations with ACL reconstructions even in patients that walk with an antalgic gait.  A VA physician provided a medical opinion in August 2009.  He concluded that the herniated disks of L3-4 and L4-5 are not caused by or the result of either the service-connected left knee, right knee or lumbosacral strain.  The physician explained that he agreed with the October 2008 VA examiner that linking a back condition to the knee conditions is tenuous at best.  He noted that back problems are much more commonly connected to hip problems, but to link it to knee problems is a stretch and in this case not applicable.  The physician observed that the Veteran's service treatment records document back strains in service, but there was no documentation of an acute injury.  He concluded that in the absence of an acute injury in service it made it hard to connect lumbosacral strain with the Veteran's current disk herniation.  Furthermore, the Veteran smoked a pack of cigarettes a day and owned a construction company with heavy manual labor, which are strongly correlated with degenerative disk disease and disk herniations.  The Board finds that these opinions are probative as the VA examiner and VA physician reviewed the claims file and provided an adequate explanation for their opinions.

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to the negative medical opinions over the positive medical opinions.  Thus, the record contains an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's L3-L4 and L4-L5 herniated disks are caused by his service-connected bilateral knee disabilities and lumbosacral strain.  The Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, entitlement to service connection for L3-L4 and L4-L5 herniated disks is warranted. 

ORDER

The claim of entitlement to service connection for herniated disk L3-4, L4-5 as secondary to service-connected bilateral knee disabilities is reopened.  

Entitlement to service connection for herniated disk L3-4, L4-5 as secondary to service-connected bilateral knee disabilities and lumbosacral strain is granted.


REMAND

The Veteran noted in his November 2011 substantive appeal that his last VA examination for his knees was in October 2008 and that the VA examination conducted in July 2011 did not include his knees.  The Veteran also asserted in a statement received by the VA in March 2013 that his knee injuries have progressively worsened over the years.  Given the Veteran's assertions that his disabilities have worsened and the length of time since the last VA examination, new examinations are necessary. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for knee complaints since July 2011.  After securing the necessary release, obtain these records.

2. After completing the above, schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral knee disabilities.  The claims file and copies of all pertinent medical records must be made available to the examiner for review  All appropriate tests and studies should be accomplished, including range of motion testing of the knees.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the bilateral knee disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to an increased rating for bilateral knee disabilities, based on a review of the entire evidentiary record. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


